Title: To George Washington from Brigadier General John Stark, 15 August 1778
From: Stark, John
To: Washington, George


          
            Albany, August 15, 1778.
          
          Dear General— The deputy paymaster of this department informs me
            that he is recalled, and that your excellency is of opinion that we have  no occasion for one. Your excellency must be deceived as to the
            distances of our detachments from head quarters.
          One body is stationed at Otter creek, one hundred and thirty miles north-east of this
            place; one at Fort Edward, fifty miles; one at Fort Schuyler, one hundred and twenty
            miles; and Alden’s and Butler’s regiments are posted on two other stations. Beside these, the militia are employed for short terms, and the
            wages they earn will not justify the expense of sending to you. Under these
            circumstances, a deputy paymaster is often of the greatest importance at this place. I
            leave the matter, however, for your judgment.
          As Congress has been pleased to make provision for the battalion officers, but not any as I have heard for the generals or staff, I should
            be glad of your opinion in what manner I shall make up my accounts, as I am in a
            separate command, which makes my expenses much greater than if I acted with the army. I
            wish to be able to live up to my station, which can not be done by the bare allowance of
            a brigadier, as I am obliged to purchase everything at a high price: for instance, for a
            gallon of rum, $14; a pound of sugar, $2.50; and every thing in proportion.
          Capt. McKean is with me, and informs that he can raise a company of good rangers to
            scour the woods on the western frontier, if he can have proper encouragement. He served
            with me in the ranging service during most of the last war.
          I have ordered him to raise them, which I hope you will approve, as I think one company
            of such men can do more than a regiment of militia. I am, sir, your ob’t serv’t,
          
            JOHN STARK.
          
        